DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 objected to because of the following informalities:  
Claim 4 recites the limitation "elastic force" in line 2. It suggested that the claim language be altered to read –an elastic force--.
Claim 5 recites the limitation "restoring force" in line 2. It suggested that the claim language be altered to read –a restoring force--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower door” in claims 1-10 and 12-20 is a relative term which renders the claim indefinite. The term “lower door” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
.
The term “lower trim” in claims 1-3, 7-8, 10 and 17-19 is a relative term which renders the claim indefinite. The term “lower trim” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
While the specification mentions in paragraph [0053] that an upper door may be included, it is not clear how the term “lower” is to be interpreted in the instance where no “upper door” is used and no mention of “upper trim” is made. It is unclear relative to what or in what manner the recited trim is “lower”. Since the claims do not recite an “upper trim”, they have been treated based upon prior art by interpreting the “lower trim” to be a single trim. Alternatively, or in addition to such interpretation, the term “lower trim” may be interpreted to mean the trim is “lower” than another structure of the vehicle body, such as a roof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serpeault (US Pat 8870269). The reference has been interpreted in two ways; while the first interpretation applies to Claims 1 and 17, the second interpretation applies to Claims 2-3 and 18-19. Annotated figures showing each interpretation are shown for reference and will be called “1st Interpretation Figure 9”, “2nd Interpretation Figure 9” and “Enlarged Figure 9” in order to distinguish the figures from those of the patent.
Regarding Claim 1, Serpeault discloses “a boarding/deboarding support structure (Figure 9) comprising: a lower door (Figure 9: 6-panel) having an upper end configured to be rotated and opened with respect to a bottom surface of a vehicle body (Figure 9: 31-vehicle); a lower trim (Figure 9: 5-door panel) located inside the lower door, the lower trim having an upper end configured to be rotated and opened with respect to a floor of the vehicle body; and an absorbing member (Figure 9: 7-shock absorbing element) having at least a portion supported by the lower door and a rear surface of the lower trim, the absorbing member being configured to absorb energy, wherein the lower trim is located between the floor of the vehicle body and an inner surface of the lower door, and wherein, when the lower door is opened, the absorbing member is deployed to be located between the lower trim and the lower door.” First Interpretation Figure 9 below shows the relationship of the lower door and lower trim while the lower door is opened and the absorbing member is deployed.

    PNG
    media_image1.png
    383
    577
    media_image1.png
    Greyscale

Regarding Claim 17, Serpeault further discloses (as shown in the above 1st Interpretation Figure 9), “a vehicle (Figure 9: 31-vehicle) comprising: a vehicle body (Figure 9: 39-vehicle body); a lower door (Figure 9: 6-panel) having an upper end configured to be rotated and opened with respect to a bottom surface of the vehicle body; a lower trim (Figure 9: 5-door panel) located inside the lower door between a floor of the vehicle body and an inner surface of the lower door, the lower trim having an upper end configured to be rotated and opened with respect to the floor of the vehicle body; and an energy absorbing member (Figure 9: 7-shock absorbing element) having at least a portion supported by the lower door and a rear surface of the lower trim, wherein, when the lower door is opened, the energy absorbing member is deployed to be located between the lower trim and the lower door.”
Regarding Claim 2, Serpeault further discloses, “the lower door is provided with a first hinge part (Figure 9: 15-second articulated hinge) connected to the bottom surface of the vehicle body; the lower trim is provided with a second hinge part (Figure 9: 14-first articulated hinge) connected to the floor of the vehicle body; and the second hinge part is formed to be higher than the first hinge part in a height direction of the vehicle body.” Second Interpretation Figure 9 below shows the relationship between the hinge parts and vehicle body.

    PNG
    media_image2.png
    407
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    547
    710
    media_image3.png
    Greyscale
Regarding Claim 3, Serpeault further discloses, the structure of claim 2 (as shown in the above 2nd Interpretation Figure 9), further comprising “a reinforcing member (enlarged Figure 9 shown below) connected to the floor (Figure 5: 30-interior floor) of the vehicle body (Figure 5: 31-vehicle), wherein the second hinge part (Figure 9: 14-first articulated hinge) is configured to be connected to the reinforcing member such that the lower trim is rotated and opened.” Enlarged Figure 9 below shows the reinforcing members.
Regarding Claim 18, Serpeault further discloses, the vehicle of claim 17, wherein “the lower door is provided with a first hinge part (Figure 9: 15-second articulated hinge) connected to the bottom surface nd Interpretation Figure 9 above for relationship between hinge parts).” 
Regarding Claim 19, Serpeault further discloses the vehicle of claim 18, further comprising “a reinforcing member (enlarged Figure 9 shown above) connected to the floor (Figure 5: 30-interior floor) of the vehicle body (Figure 5: 31 vehicle), wherein the second hinge part (Figure 9: 14-first articulated hinge) is configured to be connected to the reinforcing member such that the lower trim is rotated and opened.” The enlarged Figure 9 above shows a detailed explanation of the relationship of the reinforcing member to the vehicle body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Serpeault in view of Georghe (US Pat 10682970) and Pepka (US PG Pub 2011/0291338).
Regarding claim 4, the first interpretation of Serpeault discloses an absorbing member and a lower door.
Serpeault fails to disclose that the absorbing member comprises a torsion spring that is compressed when the door is closed.
Georghe discloses a shock absorbing device for vehicles that utilizes a torsion spring (Col. 20, lines 26-32).
Pepka discloses a shock absorber for vehicles (Figure 1: 100-shock absorber) containing a spring (Figure 1: 104-dual spring assembly) that is compressed before the application of a load (Figure 1: 106-preload system, Paragraph [0004], lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the absorbing member of Serpeault utilizing a torsion spring, as taught by Georghe, and further to preload the spring, as taught by Pepka, to most suitably allow for the absorption of energy from impact expected to be experienced by a boarding/deboarding structure.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Serpeault in view of Taylor (US Pat 4877226).
Regarding Claim 7, the first interpretation of Serpeault discloses “a boarding/deboarding support structure, comprising: a lower door (Figure 9: 6-panel) having an upper end configured to be rotated and opened with respect to a bottom surface of a vehicle body; a lower trim (Figure 9: 5-door panel) located inside the lower door, the lower trim having an upper end configured to be rotated and opened with respect to a floor of the vehicle body; a first absorbing member (Figure 9: 7-shock absorbing element) 
Serpeault does not disclose that the shock absorbing element contains a compression spring.
Taylor discloses a shock absorbing element (Figure 11: 50-shock absorber) containing a coil spring (Figure 11: 57-coil spring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the shock absorbing element of Serpeault to contain a compression spring, as taught by Taylor, as springs are well known in the art to assist in the dampening of impact.
Regarding Claim 8, the second interpretation of Serpeault discloses, “the lower door (2nd Interpretation Figure 9: 11-panel)  is provided with a first hinge part (2nd Interpretation Figure 9: 15-second articulated hinge) connected to the bottom surface of the vehicle body; the lower trim (2nd Interpretation Figure 9: 5-door panel) is provided with a second hinge part (2nd Interpretation Figure 9: 14-first articulated hinge) connected to the floor of the vehicle body; and the second hinge part is formed to be higher than the first hinge part in a height direction of the vehicle body (See 2nd Interpretation Figure 9 in above rejection of claims 2-3, 18-19).”
Serpault does not disclose that the absorbing member 23 contains a compression spring.
Taylor discloses a shock absorbing element (Figure 11: 50-shock absorber) containing a coil spring (Figure 11: 57-coil spring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the shock absorbing element of Serpeault to contain a compression spring, as taught by Taylor, as springs are well known in the art to assist in the dampening of impact.
Allowable Subject Matter
Claims 5-6, 9-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable for reciting an absorbing member comprising a torsion spring being restored when the lower door is opened. Though the pertinent prior art discloses an absorbing member between a lower trim and lower door, it does not properly teach or suggest a restoring force deploying the absorbing member when the lower door is opened.
Claims 6 would be allowable for reciting an absorbing member comprising a torsion spring being restored to allow for contact with the inner end of the lower door when the lower door is fully opened. Though the pertinent prior art discloses an absorbing member between a lower trim and lower door, it does not properly teach or suggest a restoring force deploying the absorbing member when the lower door is opened.
Claim 9 would be allowable for reciting a boarding/deboarding structure containing a lower door and lower trim with a second absorbing member with a reinforcing member adjacent to the second absorbing member, as the pertinent prior art does not properly teach or suggest such a configuration.
Claims 10-15 would be allowable because they are dependent on claim 9.
Claim 16 would be allowable for reciting a fully compressed spring when the lower door is in a closed state. Though the pertinent prior art suggests preloading a spring, it does not properly teach or suggest that the compressed spring be fully compressed.
Claim 20 would be allowable for reciting a vehicle comprising a lower door and lower trim with an absorbing member comprising a torsion spring, as the pertinent prior art does not properly teach or suggest a torsion spring as the absorbing member in such a configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Royce (US Pat 3874527) discloses a lower door and lower trim with an absorbing member located .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VERONICA MARIE SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           

/Joseph D. Pape/             Primary Examiner, Art Unit 3612